Citation Nr: 0123146	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the New Orleans, Louisiana RO granted an increased rating 
from 10 to 20 percent for the veteran's service-connected 
hypertension.  The veteran, contending his claim merited a 
rating in excess of 20 percent, filed a notice of 
disagreement in July 2000, and a statement of the case (SOC) 
was issued the same month.  The veteran submitted a 
substantive appeal in August 2000, and requested a hearing 
before the Board.

In July 2001, the veteran testified at a hearing before the 
undersigned Board Member at the RO.  A transcript of that 
hearing is of record.  During the hearing, the veteran 
requested, and was granted a 45-day abeyance period for 
submitting medical evidence in support of the claim.  In 
September 2001, the Board received such additional records, 
along with a signed waiver of RO jurisdiction, permitting the 
Board to consider the records in the first instance.  
Because, however, for the reasons explained below, this case 
is being returned to the RO, these records should be 
considered along with other evidence received on remand.


REMAND

The veteran contends that his hypertension is more disabling 
than currently evaluated.  The veteran's service-connected 
hypertension has been rated under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, pertaining to 
hypertensive vascular disease, as follows:  

Diastolic pressure predominantly 130 or more                               
60 

Diastolic pressure predominantly 120 or more                               
40 

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more                                                             
20

Diastolic pressure predominantly 100 or more, or; 
systolic 10 pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control                                                  
10
. . . . 

38 C.F.R. § 4.104, DC 7101 (2000).

The Board notes that, by statement dated in April 2000, E. 
LaBranche, M.D., was identified as the veteran's current 
treating physician for hypertension.  As no records 
concerning treatment by Dr. LaBranche have been obtained, the 
RO should request the same.  Furthermore, the veteran 
submitted evidence suggesting that he recently received 
treatment at the Heartbeats Life Center.  Treatment records 
from that facility should be obtained, as any such records 
may assist the adjudication of the veteran's claim.  

Updated VA treatment records should also be compiled on 
remand.  In this case, the claims file reflects that the 
veteran has received treatment from a VA outpatient clinic in 
New Orleans, Louisiana.  All other outstanding records from 
that facility must be requested and associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain all 
outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran.  

Thereafter, the RO should arrange for the veteran to undergo 
an additional VA cardiovascular examination based upon a 
review of the veteran's complete medical history.  The 
veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law, among other things, redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

The actions identified herein are consistent with the duties 
imposed by the Act.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim.  For the sake of efficiency, 
adjudication should include consideration of evidence added 
to the claims file following the veteran's hearing, referred 
to in the INTRODUCTION, above.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facility(ies) 
at which the appellant may have received 
treatment, to specifically include the 
outpatient clinic in New Orleans, 
Louisiana; as well as pertinent medical 
records from the office of Dr. E. 
LaBranche and the Heartbeats Life Center, 
and any other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.   

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate 
cardiovascular examination at a VA 
medical facility for the purpose of 
determining the nature and severity of 
his service-connected hypertension.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and be reviewed by, the 
physician designated to examine the 
appellant.  All necessary tests and 
studies (to include various blood 
pressure readings) should be 
accomplished, and all clinical findings 
should be reported in detail.  Based upon 
examination of the veteran and review of 
the record, the examiner should offer 
comment as to the veteran's predominant 
systolic and diastolic readings since 
approximately March 1999 (a year before 
the current claim was filed).  The 
examination report should be typewritten.  

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

6.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence (to specifically include all that 
added to the record since the December 
2000 Supplemental Statement of the Case 
(SSOC) and legal authority, to 
specifically include that cited to herein.  
The RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The RO 
must provide full reasons and bases for 
its determinations.

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an 
appropriate SSOC (containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal), and afforded 
the appropriate period of time for written 
or other response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


